MEMORANDUM *
Fe Suniga Medina, a native and citizen of the Philippines, seeks adjustment of status based on marriage to a U.S. citizen and a fraud waiver for misrepresentation of a prior marriage on her adjustment application. Medina asserts that this court should grant her an adjustment of status based on extra-record evidence that she now has an approved visa petition. We may not consider this evidence because our review is strictly limited to the administrative record on which the order of removal is based. 8 U.S.C. § 1252(b)(4)(A) (2000); Velarde v. INS, 140 F.3d 1305, 1309 (9th Cir.1998), superseded by statute on other grounds by Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003).
Medina also argues that the Board of Immigration Appeals (BIA) abused its discretion in denying her motion to reopen, based on ineffective assistance of counsel, in order to consider the approved visa petition. The parties have informed us that the BIA recently refused to reopen the proceedings based on her newly granted visa petition. Medina has not sought an appeal from that decision. Medina’s claim has already been denied on the merits by the BIA, and, thus, there is no reason to consider her claim of ineffective assistance of counsel.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.